963 F.2d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Angel NOLASCO-COTA, Defendant-Appellee.
No. 91-10258.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1992.*Decided May 18, 1992.

Before BOOCHEVER, REINHARDT and KOZINSKI, Circuit Judges.


1
ORDER**


2
For the reasons stated in  United States v. Redondo-Lemos, 955 F.2d 1296 (9th Cir.1992), the judgment of the district court is REVERSED.   This case is REMANDED for further proceedings consistent with Redondo-Lemos.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3